 

EXHIBIT 10.1

 

INNOVUS PHARMACEUTICALS, INC.

 

MAY 2013 AMENDMENT TO 8% CONVERTIBLE DEBENTURE

 

THIS AMENDMENT TO 8% CONVERTIBLE DEBENTURE (“Amendment”) is entered into as of
May 4, 2013 (the “Effective Date”), by and among Innovus Pharmaceuticals, Inc.,
a Nevada corporation ("Issuer"), and [ ] ("Debenture Holder").

 

RECITALS

 

WHEREAS, the signatories hereto are parties to that certain 8% Convertible
Debenture dated January 13, 2012 (the “Debenture”).

 

WHEREAS, the signatories hereto desire to enter into this Amendment to amend the
Debenture as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending legally to be
bound, agree as follows:

 

Amendment of Section 1.1(b). Section 1.1(b) of the Debenture is amended to
replace the phrase “January 14, 2014” with “July 1, 2014”.

 

Amendment to Section 3.1. Section 3.1 of the Debenture is amended to replace the
phrase “January 14, 2014” with “July 1, 2014”.

 

Authority. Debenture Holder hereby represents and warrants that it is the sole
legal and beneficial owner of the Debenture, and that no other person has any
interest (other than a community property interest) in the Debenture. Each
signatory below represents that he/she/it has the full authority to execute this
Amendment, and no consents or approvals are required for such execution that
have not been obtained prior to execution.

 

Ratification, No Default or Conversion. Debenture Holder hereby confirms (a) the
absence of any Event of Default under the Debenture and (b) the absence of any
conversion, pursuant to Section 1.2 or Section 3.1 of the Debenture, or
otherwise. Except as amended herein, the Debenture shall remain in full force
and effect.

 

Entire Agreement. This Amendment and Debenture constitute the entire agreement
between the parties hereto and collectively supersede any prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof.

 

Conflict of Terms. In the event of any inconsistency between the provisions of
this Amendment and any provision of the Debenture, the terms and provisions of
this Amendment shall govern and control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to 8%
Convertible Debenture on the date first above written.

 

  INNOVUS PHARMACEUTICALS, INC.             By:         Name:       Title:      
      DEBENTURE HOLDER             By:         Name:  

 



29

 